Opinion filed November 19, 2009




                                            In The


   Eleventh Court of Appeals
                                          ___________

                       Nos. 11-09-00121-CR & 11-09-00122-CR
                                     __________

                        ROBERT KEITH BROOKS, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 70th District Court

                                      Ector County, Texas

                        Trial Court Cause Nos. A-33,437 & A-33,438


                           MEMORANDUM OPINION
       The jury convicted Robert Keith Brooks of two offenses of aggravated assault with a deadly
weapon, entered a deadly weapon finding in each case, and found the enhancement allegation in each
case to be true. The jury assessed punishment at confinement for thirty years in each case. We
dismiss the appeals.
       Appellant’s court-appointed counsel has filed a motion to withdraw in each case. The
motions are supported by briefs in which counsel professionally and conscientiously examines the
record and applicable law and states that he has concluded that the appeals are frivolous. Counsel
has provided appellant with copies of his briefs and advised appellant of his right to review the
record and file responses to counsel’s briefs. Responses have not been filed. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeals are without merit. We note that counsel has the responsibility to
advise appellant that he may file petitions for discretionary review by the Texas Court of Criminal
Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises
appellant that he may file petitions for discretionary review pursuant to TEX . R. APP . P. 66. Black v.
State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
        The motions to withdraw are granted, and the appeals are dismissed.




                                                                PER CURIAM


November 19, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2